Name: Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  marketing
 Date Published: 1979-04-06

 Important legal notice|31979L0373Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs Official Journal L 086 , 06/04/1979 P. 0030 - 0037 Finnish special edition: Chapter 3 Volume 10 P. 0205 Greek special edition: Chapter 03 Volume 25 P. 0033 Swedish special edition: Chapter 3 Volume 10 P. 0205 Spanish special edition: Chapter 03 Volume 16 P. 0075 Portuguese special edition Chapter 03 Volume 16 P. 0075 Special edition in Czech Chapter 3 Volume 04 P. 50 - 57 Special edition in Estonian Chapter 3 Volume 04 P. 50 - 57 Special edition in Hungarian Chapter 3 Volume 04 P. 50 - 57 Special edition in Lithuanian Chapter 3 Volume 04 P. 50 - 57 Special edition in Latvian Chapter 3 Volume 04 P. 50 - 57 Special edition in Maltese Chapter 3 Volume 04 P. 50 - 57 Special edition in Polish Chapter 3 Volume 04 P. 50 - 57 Special edition in Slovakian Chapter 3 Volume 04 P. 50 - 57 Special edition in Slovenian Chapter 3 Volume 04 P. 50 - 57Council Directiveof 2 April 1979on the marketing of compound feedingstuffs(79/373/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas livestock production occupies a very important position in the agriculture of the European Economic Community; whereas satisfactory results depend to a large extent on the use of suitable, good-quality feedingstuffs;Whereas rules governing feedingstuffs are important to an increase in agricultural productivity, in view of the important role played by compound feedingstuffs in this respect;Whereas, when rules are being laid down for the marketing of compound feedingstuffs, care should be taken to ensure that such feedingstuffs have a favourable effect on livestock production; whereas feedingstuffs must therefore always be wholesome, unadulterated and of merchantable quality; whereas they must neither represent a danger to animal or human health nor be marketed in a manner liable to mislead;Whereas it is necessary to provide the user with accurate and meaningful information on the compound feedingstuffs at his disposal; whereas, therefore, at least the levels of analytical constituents having a direct effect on the quality of the feedingstuffs should be declared;Whereas, pending the adoption of further provisions, it is necessary, given the existing practices in certain Member States, to provide temporarily for national administrations to require a fuller declaration of the composition of feedingstuffs, with regard to both analytical constituents and ingredients; whereas such declarations may be required only as provided for in this Directive;Whereas, moreover, all producers of feedingstuffs should be able to show on their labelling certain information useful to the purchaser; whereas Member States also retain the right to authorize producers to provide further information;Whereas, pending the adoption of Community provisions, Member States may, if their regulations contain these limitations when this Directive is adopted, continue to require that compound feedingstuffs marketed on their territories be manufactured from certain ingredients or be free of certain ingredients;Whereas, for as long as Community methods have not been established, Member States will not be able to require or allow energy values to be indicated unless this is required or permitted in their territories when this Directive is adopted;Whereas, in order to give adequate protection to purchasers, compound feedingstuffs should normally be marketed in sealed packages or containers; whereas it appears necessary, however, to allow for exceptions to this rule in certain special circumstances to be defined by the Community;Whereas Member States must ensure that compound feedingstuffs satisfying the provisions of this Directive are not subject within the Community to any marketing restrictions in connection with their marking or packaging;Whereas Member States must make suitable control arrangements to ensure compliance during marketing with the provisions laid down for compound feedingstuffs;Whereas, in order to facilitate the implementation of the measures envisaged and, in particular, to amend and supplement them where necessary, provision should be made for a procedure establishing close cooperation between Member States and the Commission within the Standing Committee for Feedingstuffs set up by Decision 70/372/EEC [4];Whereas this Directive contains a number of national derogations; whereas it is therefore necessary to include provision for certain of them to be reviewed within a specified period,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to compound feedingstuffs marketed within the Community.2. This Directive shall apply without prejudice to the provisions on:(a) straight feedingstuffs;(b) additives used in feedingstuffs;(c) the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs;(d) the fixing of maximum permitted levels for pesticide residues on or in products intended for human or animal consumption;(e) the organization of markets in agricultural products.Article 2For the purposes of this Directive, the following definitions shall apply:(a) Feedingstuffs: organic or inorganic substances, used singly or in mixtures, whether or not containing additives, for oral animal feeding;(b) compound feedingstuffs: organic or inorganic substances in mixtures, whether or not containing additives, for oral animal feeding in the form of complete feedingstuffs or complementary feedingstuffs;(c) daily ration: the average total quantity of feedingstuffs, calculated on a moisture content of 12 %, required daily by an animal of a given species, age category and yield, to satisfy all its needs;(d) complete feedingstuffs: mixtures of feedingstuffs which, by reason of their composition, are sufficient for a daily ration;(e) complementary feedingstuffs: mixtures of feedingstuffs which have a high content of certain substances but which, by reason of their composition, are sufficient for a daily ration only if used in combination with other feedingstuffs;(f) mineral feedingstuffs: complementary feedingstuffs composed mainly of minerals and containing at least 40 % crude ash;(g) molassed feedingstuffs: complementary feedingstuffs prepared from molasses and containing at least 14 % total sugar expressed as sucrose;(h) animals: animals belonging to species normally kept and nourished or consumed by man;(i) pet animals: animals belonging to species normally nourished and kept, but not consumed, by man, except animals bred for fur.Article 3Member States shall prescribe that compound feedingstuffs may be marketed only if they are wholesome, unadulterated and of merchantable quality. They shall also prescribe that compound feedingstuffs may not represent a danger to animal or human health and may not be presented or marketed in a manner liable to mislead.Article 41. Member States shall prescribe that compound feedingstuffs may be marketed only in sealed packages or containers. They shall also prescribe that the packages or containers be sealed in such a way that, when the package is opened, the seal is damaged and cannot be re-used.2. Exceptions to the principle of paragraph 1 to be authorized at Community level shall be listed in accordance with the procedure laid down in Article 13, provided that the identity and quality of the compound feedingstuffs concerned are ensured.Article 51. Member States shall prescribe that compound feedingstuffs may be marketed only if the particulars listed below, which shall be clearly visible, legible and indelible and for which the producer, packer, importer, seller or distributer established within the Community shall be held responsible, are set out in the package or container or on a label attached thereto:(a) the description "compound feedingstuff";(b) the species or category of animal for which the compound feedingstuff is intended;(c) the purpose for which the feedingstuff is intended;(d) directions for use if this is not clear from the particulars referred to in (b) or (c);(e) the declarations listed in section 5 of the Annex;(f) the name or trade name and the address or registered office of the person responsible for the particulars referred to in this paragraph;(g) the net weight; in the case of liquid products, the net volume or net weight.In the case of compound feedingstuffs constituted from no more than three ingredients, the particulars referred to in (b) and, where appropriate, (c) and (d) shall not be required if the ingredients used appear clearly in the description.2. Member States shall prescribe that compound feedingstuffs marketed in tankers or similar vehicles or in accordance with Article 4 (2) shall be accompanied by a document containing the particulars referred to in paragraph 1. For small quantities of feedingstuffs intended for the final user, these particulars may be brought to the purchaser's attention by means of an appropriate notice.3. Member States may prescribe that the particulars listed in paragraph 1 (b) to (e) and (g) may be shown in an accompanying document only.4. Member States may require all or some of the following particulars only to be indicated:(a) the type of compound feedingstuffs, where appropriate, instead of the description "compound feedingstuff";(b) the ingredients;(c) the declarations provided for in sections 3, 4 and 6 of the Annex;(d) the date of manufacture;(e) the net weight when (originally) packaged instead of the net weight laid down in 1 (g) above;(f) milk powder content for suckler feeds, and cereal content of compound feedingstuffs; in this case particulars of the other ingredients as required in Article 5 (7) shall not be necessary.5. Member States shall prescribe that the following particulars only may be put on the package, container, label or accompanying document of compound feedingstuffs, in conjunction with the particulars listed in paragraph 1:(a) the identification mark or trade mark of the person responsible for the particulars referred to in this paragraph;(b) the batch number;(c) the final date for keeping the product;(d) the country of production or manufacture;(e) the price of the product;(f) directions for use, where not required by paragraph 1;(g) the declarations listed in point 7 of the Annex.6. Member States may prescribe that the following particulars only may also be put on the package, container, label or accompanying document of compound feedingstuffs, in conjunction with the particulars listed in paragraph 1:(a) the name or trade name and the address or registered office of the manufacturer where the latter is not responsible for the labelling particulars;(b) the trade name of the product;(c) the ingredients;(d) where appropriate, particulars relating to the provisions of Article 14 (a);(e) the date of manufacture;(f) the declarations listed in point 8 of the Annex.7. Where particulars of the ingredients are given, all the ingredients present shall be listed, either by giving the quantities of each ingredient or in descending order of their proportion in the compound feedingstuff. Member States may prescribe the use of one of these two forms of indication, but not both. Where no measures have been adopted pursuant to Article 10 (b), Member States may group ingredients together by category or maintain existing categories and permit particulars of ingredients to be replaced by those relating to categories.8. Any other information appearing on packaging, containers, labels and accompanying documents shall be shown separately from the particulars referred to in paragraphs 1 to 7.Article 6Member States shall prescribe that the provisions laid down in points 1, 2, 9.1 and 9.2 of the Annex shall apply to the marketing of compound feedingstuffs.Article 7Member States may prescribe that the procedures laid down in points 3, 4 and 9.3 of the Annex shall apply to the marketing of compound feedingstuffs. Member States may also fix relevant tolerances in the cases referred to in point 9.3 of the Annex and for analytical constituents other than those referred to therein.Article 8In so far as their national laws so provide at the time of adoption of this Directive, Member States shall be authorized to limit the marketing of compound feedingstuffs to those:- obtained from certain ingredients, or- free from certain ingredients.Article 9Member States shall ensure that compound feedingstuffs are not subject, for reasons concerning the provisions included in this Directive, to marketing restrictions other than those provided for by this Directive.Article 10In accordance with the procedure laid down in Article 13 and in the light of advances in scientific and technical knowledge:(a) necessary amendments to the Annex shall be adopted;(b) categories for the grouping of ingredients for the purpose of declarations in accordance with Article 5 (4) and (6) may be established;(c) methods of calculating the energy value in compound feedingstuffs may be established.Article 11For the purposes of trade between the Member States, the particulars referred to in Article 5 (1) to (7) shall be written in at least one of the national or official languages of the country of destination.Article 12Member States shall make all necessary arrangements for official inspection during marketing, at least by sampling, in order to ensure compliance with the requirements of this Directive.Article 131. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Standing Committee for Feedingstuffs, hereinafter called "the Committee", by its chairman, either on his own initiative or at the request of a Member State.2. The votes of the Member States within the Committee shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote.3. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit which the chairman may set having regard to the urgency of the matter submitted for examination. An opinion shall receive at least 41 votes in its favour before it may be delivered.4. The Commission shall adopt the measures and implement them forthwith where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall at once submit a proposal to the Council on the measures to be taken. The Council shall adopt the measures by a qualified majority.5. If the Council has not adopted any measures within three months of receiving the proposal, the Commission shall adopt the proposed measures and implement them forthwith except where the Council has voted by a simple majority against such measures.Article 14This Directive shall not affect the right of Member States:(a) to recommend types of compound feedingstuffs which meet certain analytical characteristics;(b) to refrain from applying the provisions of this Directive to compound feedingstuffs in respect of which it is proved at least by some appropriate marking that they are intended for export to third countries;(c) to refrain from applying the provisions of this Directive to compound feedingstuffs where a special label marking gives proof that they are intended for animals kept for scientific or experimental purposes.Article 15Not later than three years following notification of this Directive the Commission shall, on the basis of experience acquired, forward to the Council proposals for amendments to the Directive such as to achieve free movement of compound feedingstuffs and to eliminate certain disparities concerning the use of ingredients and labelling in particular. The Council shall act on these proposals not later than five years following notification of this Directive.Article 16Member States shall bring into force on 1 January 1981 the laws, regulations and administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof.Article 17This Directive is addressed to the Member States.Done at Luxembourg, 2 April 1979.For the CouncilThe PresidentJ. FranÃ §ois-Poncet[1] OJ No C 34, 14. 4. 1971, p. 8.[2] OJ No C 10, 5. 2. 1972, p. 35.[3] OJ No C 4, 20. 1. 1972, p. 3.[4] OJ No L 170, 3. 8. 1970, p. 1.--------------------------------------------------ANNEX1. The levels indicated or to be declared relate to the weight of compound feedingstuff as such, unless otherwise stated.2. The moisture content shall not exceed 7 % in suckler feeds and other compound feedingstuffs with a milk-product content exceeding 40 %.3. The moisture content shall not exceed: in mineral feedingstuffs containing no organic substances: | 5 ·0 %, | in mineral feedingstuffs containing organic substances: | 10 ·0 %; | in all other compound feedingstuffs except: | | whole grain, | | molassed feeds, | | semi-dry, moist and liquid compound feedingstuffs, it being understood that this moisture content level may be exceeded where preservatives have been used and provided that the moisture content and life of the feedingstuff are declared: | 14 ·0 %. |4. Member States may, without prejudice to Article 3, prescribe that the level of ash insoluble in hydrochloric acid shall not exceed 3 ·3 % of the dry matter in the case of compound feedingstuffs composed mainly of rice by-products, and 2 ·2 % of the dry matter in other cases.However, this level may be exceeded in the case of:- compound feedingstuffs containing authorized mineral binding agents,- mineral compound feedingstuffs, and- compound feedingstuffs containing more than 50 % of sugar beet chips or pulp,provided that the level is declared as a percentage of the feedingstuff as such if it exceeds 3 ·3 % of the dry matter.5. Declarations according to Article 5 (1):5.1. Contents as regards analytical constituents of compound feedingstuffs, with the exception of whole grain mixes, compound feedingstuffs listed in 5.2 and 5.3 and compound feedingstuffs for pet animals other than dogs and cats:- crude protein,- crude oils and fats,- crude fibre,- crude ash.5.2. Contents as regards analytical constituents of mineral feedingstuffs:- crude ash,- calcium,- phosphorus,- sodium.5.3. Contents as regards analytical constituents of molassed feedingstuffs:- crude fibre,- total sugar expressed as sucrose.6. Declarations according to Article 5 (4):6.1. Contents as regards analytical constituents and criteria for compound feedingstuffs, with the exception of whole grain mixes, compound feedingstuffs listed in 6.2, 6.3 and 6.4 and compound feedingstuffs for pet animals other than those listed in 6.4: soluble protein, | moisture, | starch, | total sugar expressed as sucrose, | calcium, | magnesium, | sodium, | phosphorus, | cystine, | Only for pigs, poultry and pre-ruminating ruminants | lysine, | methionine, | energy value calculated according to an officially recognized method. |6.2. Contents as regards analytical constituents of mineral feedingstuffs:- crude protein,- soluble protein,- crude oils and fats,- crude fibre,- magnesium,- moisture,- lysine (only for pigs).6.3. Contents as regards analytical constituents of molassed feedingstuffs:- crude protein,- soluble protein,- crude oils and fats,- crude ash,- moisture.6.4. Contents as regards analytical constituents of feedingstuffs for dogs and cats:- moisture.7. Declarations according to Article 5 (5):7.1. Contents as regards analytical constituents of compound feedingstuffs for dogs and cats:- calcium,- sodium,- phosphorus,- moisture.7.2. Contents as regards analytical constituents of compound feedingstuffs for pet animals other than dogs and cats:- moisture,- crude protein,- crude oils and fats,- crude fibre,- crude ash,- calcium,- sodium,- phosphorus.8. Declarations according to Article 5 (6):8.1. Contents as regards analytical constituents and criteria for compound feedingstuffs, with the exception of compound feedingstuffs for pet animals and compound feedingstuffs listed in 8.2: moisture, | starch, | total sugar expressed as sucrose, | soluble protein, | calcium, | magnesium, | sodium, | phosphorus, | cystine, | Only for pigs, poultry and pre-ruminating ruminants | lysine, | methionine, | energy value calculated according to an officially recognized method. |8.2. Contents as regards analytical constituents of mineral feedingstuffs:- crude protein,- soluble protein,- crude oils and fats,- crude fibre,- magnesium.9. Where, on official inspection pursuant to Article 12, the composition of a compound feedingstuff is found to depart from the declared content, the following minimum tolerances shall be permitted, subject to Article 3:9.1. Where the content recorded is less than the declared content:9.1.0. Crude protein:- 1 ·8 units for declared contents of 30 % or more,- 6 % of the declared content for declared contents of less than 30 % but not less than 15 %,- 0 ·9 unit for declared contents of less than 15 %.9.1.1. Soluble protein:- 2 ·5 units for declared contents of 25 % or more,- 10 % of the declared content for declared contents of less than 25 % but not less than 15 %,- 1 ·5 units for declared contents of less than 15 %.9.1.2. Total sugar:- 2 units for declared contents of 20 % or more,- 10 % of the declared content for declared contents of less than 20 % but not less than 10 %,- 1 unit for declared contents of less than 10 %.9.1.3. Starch:- 2 ·5 units for declared contents of 25 % or more,- 10 % of the declared content for declared contents of less than 25 % but not less than 10 %,- 1 unit for declared contents of less than 10 %.9.1.4. Crude oils and fats:- 1 ·5 units for declared contents of 15 % or more,- 10 % of the declared content for declared contents of less than 15 % but not less than 8 %,- 0 ·8 unit for declared contents of less than 8 %.9.1.5. Total phosphorus, calcium, magnesium, sodium:- 1 ·5 units for declared contents of 15 % or more,- 10 % of the declared content for declared contents of less than 15 % but not less than 1 %,- 0 ·1 unit for declared contents of less than 1 %.9.1.6. Methionine, lysine and cystine:- 15 % of the declared content.9.2. Where the content recorded is more than the declared content:9.2.1. Moisture:- 1 unit for declared contents of 10 % or more,- 10 % of the declared content for declared contents of less than 10 % but not less than 2 %,- 0 ·2 unit for declared contents of less than 2 %.9.2.2. Crude ash:- 1 unit for declared contents of 10 % or more,- 10 % of the declared content for declared contents of less than 10 % but not less than 5 %,- 0 ·5 unit for declared contents of less than 5 %.9.2.3. Crude fibre:- 1 ·2 units for declared contents of 8 % or more,- 15 % of the declared content for declared contents of less than 8 %, but not less than 4 %,- 0 ·6 unit for declared contents of less than 4 %.9.2.4. Ash insoluble in hydrochloric acid:- 10 % of the declared content for declared contents of 3 % or more,- 0 ·3 unit for declared contents of less than 3 %.9.3. Where the variation noted is in the opposite direction to those referred to respectively in 9.1 and 9.2:9.3.1. - crude protein, crude oils and fats, total sugar, starch: tolerance twice that permitted for these substances in 9.1,- phosphorus, calcium, magnesium, sodium, crude ash, crude fibre: tolerance three times that permitted for these substances in 9.1 and 9.2.--------------------------------------------------